NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1



               United States Court of Appeals
                                        For the Seventh Circuit
                                        Chicago, Illinois 60604

                                       Submitted April 5, 2013*
                                        Decided April 26, 2013

                                                  Before

                                 FRANK H. EASTERBROOK, Chief Judge

                              DIANE P. WOOD, Circuit Judge                                 

                              DIANE S. SYKES, Circuit Judge

          
No. 12‐2880

D.W., through her parents JOHNNY                         Appeal from the United States District
and BEVERLY WILLIAMS,                                    Court for the Eastern District of Wisconsin.
       Plaintiff‐Appellant,
                                                         No. 10‐CV‐1113‐JPS
        v.
                                                         J.P. Stadtmueller,
MILWAUKEE PUBLIC SCHOOLS,                                Judge.
    Defendant‐Appellee.                 



                                               O R D E R

        Johnny and Beverly Williams and their daughter, D.W., appeal the district court’s
entry of summary judgment in favor of Milwaukee Public Schools, arguing that the schools
violated the Individuals with Disabilities Education Act (IDEA), 20 U.S.C. §§ 1400–1482, by
failing to provide D.W. with a free, appropriate public education. We affirm.



        *
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. APP.
P. 34(a)(2)(C).
No. 12‐2880                                                                            Page 2

        D.W. has received special education since the first grade, when she was assessed
with moderate cognitive disability. Her most recent intelligence tests indicate an IQ of 49.
Through the eighth grade, D.W. attended special, “multi‐categorical” classes in which
students with various disabilities are taught together in the same classroom. These classes
were less restrictive than the “self‐contained” classes serving only children with cognitive
disabilities.

       While D.W. attended eighth grade, a team of educators developed an
“individualized education plan,” or IEP, covering the remainder of her eighth‐grade year
and first year of high school. This plan noted that D.W. performed at a first‐grade level in
math, a second‐grade level in reading and language arts, and about 60 percent of the time
displayed inappropriate behavior, such as refusing to participate or follow instructions. The
plan, which also noted D.W.’s lack of functional and organizational skills, identified the
following goals: advancing D.W.’s math skills to the second‐grade level; advancing her
reading, language arts, and writing skills to the third‐grade level; and cooperating with
teachers 60 percent of the time. Based on her eighth‐grade performance, the IEP team
doubted that D.W. would succeed in a multi‐categorical classroom in ninth grade, but they
acquiesced to her parents’ strong preference that she attend a multi‐categorical class that
would keep her on track to receive a high school diploma.

        D.W. struggled in the ninth grade at Rufus King High School, where she received Ds
and Us (for “unsatisfactory”) in most of her subjects and frequently refused to participate in
class. After reviewing her first ninth‐grade progress report, D.W.’s parents met with her IEP
team, which prepared a behavioral intervention plan to address D.W.’s refusal to
participate. Under this plan, D.W. would receive several hours of one‐on‐one instruction
per day, extra time for tests, modifications to her assignments, and daily progress reports.
When her performance still did not improve, her parents again met with the IEP team,
which recommended that D.W. be placed in a special class for students with cognitive
disabilities at Riverside High School. But because D.W.’s parents opposed the move, the
team tried modifying her behavior and education plans by providing her with classwork at
her instructional level, seating her near the teacher, and providing positive feedback. When
D.W. still did not show improvement, the team concluded that she should attend the self‐
contained cognitive disability class for the next school year. 

        D.W.’s parents then requested a due process hearing from the Department of Public
Instruction, see WIS. STAT. § 115.80(1)(a); 20 U.S.C. § 1415(f)(1)(a), claiming that MPS had
failed to provide their daughter with a free, appropriate public education. They alleged that
MPS had violated provisions of the IDEA requiring it to develop and follow an IEP suited to
D.W.’s needs and to educate D.W. in the least restrictive environment possible. See 20 U.S.C.
§ 1412(a)(4)–(5). They also maintained that the behavioral components of D.W.’s IEP were ill
No. 12‐2880                                                                               Page 3

considered and that teachers had failed to prepare the daily reports and make the
accommodations called for under the IEP.

        After a hearing before the Wisconsin Division of Hearings and Appeals at which
both parties were represented by counsel, an administrative law judge determined that
D.W.’s parents had failed to establish that her IEP was inappropriate or improperly
implemented or that Riverside’s self‐contained cognitive‐disability class would be more
restrictive than necessary. The ALJ declined to find fault with D.W.’s behavioral‐
intervention plan, pointing out that the IDEA does not specify any substantive requirements
for such plans. He also noted that D.W.’s parents presented little evidence beyond her poor
grades to suggest that her teachers had not followed the IEP. Because D.W.’s grades were
based on objective criteria applied to all ninth‐grade students, the ALJ explained that they
were not relevant to her teachers’ efforts to help her reach her IEP goals.

       D.W.’s parents sought review of the ALJ’s decision in Wisconsin state court, and
MPS removed the case to federal court based on federal question jurisdiction. In the district
court, D.W.’s parents moved to introduce additional evidence, including report cards and
class work, which they said showed that “the facts the school district relied upon for its
placement decision, and the facts the Administrative Law Judge relied upon for his decision
have significantly changed.” The court denied that motion on grounds that D.W.’s parents
had failed to explain why the evidence (much of which predated the ALJ’s decision) was
not presented at the administrative level or how it would otherwise be probative.

        The district court then granted summary judgment for MPS, finding that the ALJ’s
decision was supported by a preponderance of the evidence. The district court reiterated
that the IDEA does not include substantive requirements for behavioral‐intervention plans.
The court also noted that although there was little evidence about whether D.W.’s teachers
had prepared progress reports, her parents bore the burden of proof on this issue—and
D.W.’s parents had identified no evidence apart from her poor grades to suggest that her
teachers had not implemented her IEP.

       In this appeal, D.W.’s parents assert that she has been denied a free, appropriate
public education and maintain that D.W. should be returned to Rufus King High School,
where she can earn a high school diploma. They principally challenge the district court’s
decision to uphold the ALJ’s conclusions that D.W.’s education plan was appropriate and
that her teachers complied with it. They continue to hold up D.W.’s failing grades as
evidence that her teachers failed to teach at her instructional level as required by her IEP. 

       The initial question in this court is whether there is an ongoing controversy between
the parties. The dispute concerns past school years, which poses the question whether the
No. 12‐2880                                                                                Page 4

case has become moot. D.W.’s parents contend, however, that they would like her returned
from Riverside High School to Rufus King High School, from which she could receive a
regular diploma. The IDEA permits a court to “grant such relief as the court determines is
appropriate.” 20 U.S.C. § 1415(i)(2)(C)(iii). If this court should conclude that defendants
violated the statute by transferring D.W. to the program at Riverside, it could in principle
order her return to Rufus King. See Burlington School Committee v. Massachusetts Department
of Education, 471 U.S. 359, 370 (1985). This potential remedy demonstrates that a
constitutional case or controversy still exists, so we address the appeal on the merits.

       The district court did not commit a clear error. As both the ALJ and the district judge
noted, D.W.’s poor grades do not show that her teachers failed to made a good‐faith effort
to help her meet the goals in her educational plan. The record does not compel a conclusion
that better work by the teachers would have led to higher grades; indeed, the record does
not compel a conclusion that the teachers’ work fell short.

       The parents contend that the educational plan should have included “assistive
technology,” see 20 U.S.C. § 1414(d)(3)(B)(v), but they do not tell us what devices or software
that would have entailed. Indeed, they did not present this contention to the ALJ, so it has
been forfeited. It was not properly before the district court and has not been preserved for
decision in this court. See 28 U.S.C. § 1415(i)(2)(A); Family & Children’s Center v. School City of
Mishawaka, 13 F.3d 1052, 1056 (7th Cir. 1994). We therefore do not discuss this subject
further.

       D.W.’s parents also assert that the cognitive‐disability class at Riverside High School
is more restrictive than necessary, and they highlight the nonacademic benefits of educating
disabled students in mainstream classrooms. But although schools must educate disabled
students with their nondisabled peers to the “maximum extent appropriate,” 20 U.S.C.
§ 1412(a)(5)(A), a student challenging a placement as unduly restrictive must do more than
show that she is obtaining some benefit from mainstream classes. See Bd. of Educ. of Twp.
High Sch. Dist. No. 211 v. Ross, 486 F.3d 267, 277 (7th Cir. 2007); Beth B. v. Van Clay, 282 F.3d
493, 499 (7th Cir. 2002). The relevant inquiry is whether the student’s education in the
mainstream environment was “satisfactory” (or could be made satisfactory through
reasonable measures), see Ross, 486 F.3d at 277. In light of the opinions from D.W.’s IEP team
that she could not learn satisfactorily in the multi‐categorical classroom, the district court
did not err in finding that the record supported the ALJ’s decision.

       D.W.’s parents also suggest that the district judge violated due process by reviewing
(and, they say, relying on) two filings (a response to D.W.’s brief on the merits and a
submission opposing the introduction of additional evidence) that MPS inadvertently failed
to serve on them. But D.W.’s parents have not explained how they have been prejudiced by
No. 12‐2880                                                                              Page 5

this slip‐up. Ex parte contacts with the district court violate due process only if they “render
it impossible for the district court to fairly consider a plaintiff’s arguments, or are not made
a matter of record in the case and do not provide an opportunity for a plaintiff to respond to
them.” Vollmer v. Publishers Clearing House, 248 F.3d 698, 710 (7th Cir. 2001). Here, the
district court entered the briefs on its docket and allowed the plaintiffs to respond to them,
curing any potential prejudice. Id.

        D.W.’s parents also generally assert that the district court abused its discretion by
denying their motions to consider new evidence and to supplement the record. But the
plaintiffs make this argument without elaboration or citation to authority and have
therefore waived the issue. See Ajayi v. Aramark Business Servs., Inc, 336 F.3d 520, 529 (7th
Cir. 2003). And regardless, because they did not explain their failure to introduce their
additional evidence at the due‐process hearing, the district court did not abuse its discretion
in declining to consider the documents. See Monticello Sch. Dist. No. 25 v. George L., 102 F.3d
895, 902 (7th Cir. 1996).

                                                                                   AFFIRMED